IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


JEFFREY J. TILLMAN,              : No. 37 MM 2015
                                 :
               Petitioner        :
                                 :
                                 :
         v.                      :
                                 :
                                 :
PENNSYLVANIA BOARD OF            :
PROBATION AND PAROLE, ET AL. AND :
THE PENNSYLVANIA DEPARTMENT OF :
CORRECTIONS, ET AL.,             :
                                 :
               Respondents       :


                                      ORDER



PER CURIAM

      AND NOW, this 20th day of March, 2015, the Petition for Leave to File Notice of

Appeal Nunc Pro Tunc is DENIED.